Citation Nr: 0815535	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  07-10 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to service connection for pes planus.  

2.	Entitlement to an increased rating for hallux valgus of 
the left great toe, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran and his spouse testified at a hearing at the RO 
in May 2007 and the veteran testified at a hearing at the RO 
before the undersigned Acting Veterans Law Judge in January 
2008.  Copies of the transcripts of those hearings are of 
record.  


FINDINGS OF FACT

1.	Pes planus, noted as second degree, was noted on the 
veteran's enlistment/induction examination.  

2.	There is no probative evidence of an increase in severity 
of the pre-existing pes planus during service.  

3.	On examination in August 2006, pes planus was described as 
mild.  

4.	The maximum schedular rating available is in effect for 
hallux valgus of the left great toe; the disability is not 
shown to be exceptional or unusual.  




CONCLUSIONS OF LAW

1.	Preexisting pes planus was not aggravated by service. 
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306 
(2007).

2.	The criteria for a rating in excess of 10 percent for 
hallux valgus of the left great toe have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Code 5280 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in July and October 2006, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the July and October letters, the veteran was 
provided with all appropriate notifications.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, to the 
extent that the RO did not otherwise comply with the Vazquez-
Flores notice requirements, the veteran's written statements, 
including the testimony at two hearings, contain discussion 
as to the impact of the worsening of his disability on his 
employment and daily life, and why ratings higher than those 
assigned under VA's rating schedule were warranted. 
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant." See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

Service Connection Claim

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. 
§ 3.304(b) (2007).  

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2007).

In cases involving aggravation by active service, the rating 
is to reflect only the degree of disability over and above 
the degree of disability existing at the time of entrance 
into active service, whether the particular condition was 
noted at the time of entrance into active service, or whether 
it is determined upon the evidence of record to have existed 
at that time.  38 C.F.R. § 3.322(a) (2007).  The Court has 
recognized that temporary flare-ups of a pre-existing 
disorder during service, without evidence of a worsening of 
the underlying condition, did not constitute aggravation.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-7 (1991).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

The veteran claims service connection for pes planus that he 
has testified was aggravated by service.  Review of the 
record shows that on enlistment/induction examination in 
February 1973, prior to entry into active duty, second degree 
pes planus was noted.  A report of medical history also noted 
a history of a toe fracture without residuals.  Service 
treatment records do not document complaints or 
manifestations of pes planus on active duty, but the veteran 
has testified that he self-treated the symptoms of his pes 
planus, such as callous development.  On examination for 
separation from service, a clinical evaluation of the feet 
was normal.  Post-service treatment records show that the 
veteran has sought occasional treatment for his foot 
disability, including surgery in October 2001 for his 
service-connected left great toe disorder.  On examination by 
a VA podiatrist in August 2006 the pes planus disorder was 
quantified as being minimal.  An X-ray examination report 
described mild pes planus.

There is no question from the examination report that the 
veteran had second degree pes planus at the time he entered 
service in 1973.  The question then becomes whether or not 
the disability increased in severity during service.  Given 
that he was not treated for the disorder while on active duty 
and that on examination for separation from service in 1977 
his feet were normal, the Board does not find an increase in 
severity occurred during service.  Moreover, the fact that 
the pes planus has recently been described as minimal is 
considered to be persuasive that there was no increase in the 
overall severity of the disorder.  Aggravation of a second 
degree pes planus is not demonstrated by the competent 
evidence of record.  

While the veteran may sincerely believe that he has a pes 
planus disability as a result of active service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  
Therefore, the claim for entitlement to service connection 
must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.

Increased Rating Claim

Regarding the veteran's claim for an increased rating for 
hallux valgus of the left great toe, it is noted that service 
connection was granted for this disorder in March 2004.  
Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Unilateral hallux valgus will be rated 10 percent disabling 
when operated with resection of the metatarsal head or when 
severe, if equivalent to amputation of the great toe.  
38 C.F.R. § 4.71a, Code 5280.  This is the maximum schedular 
evaluation for unilateral hallux valgus.  

As noted, the veteran is already receiving the maximum 
schedular evaluation for his left great toe disability.  
Treatment records show that the veteran underwent surgery on 
his left great toe in October 2001.  On VA examination in 
August 2006 it was noted that he complained of pain and 
weakness.  Diagnostic studies showed irregular cortical 
changes with mixed sclerotic and lytic changes involving the 
distal first phalanx.  The impression was stable changes 
involving the left foot, particularly involving the distal 
portion of the left first metacarpal bone.  The report of 
discomfort with flexion was considered to be multifactorial, 
including pes planus and post-surgical changes, with 
subjective report of mild to moderate functional limitation 
and flares which were minimal.  The examiner noted the 
disorder did not affect the veteran's usual occupation, 
apparently in part because he was disabled and not working, 
but also noted that his activities of daily living were not 
impaired because of foot pain.  Based upon the evidence of 
record, the Board finds the maximum schedular rating 
available is in effect for hallux valgus of the left great 
toe.  No higher or separate alternative ratings are warranted 
based upon the evidence of record.

While a higher rating may be assigned on an extraschedular 
basis under 38 C.F.R. § 3.321(b)(1), the Board does not have 
the authority to assign an extraschedular rating in the first 
instance and under the circumstances of this case there is no 
basis to refer the matter to designated VA officials for 
consideration of an extraschedular rating.  Bagwell v. Brown, 
9 Vet. App. 337 (1996).  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular rating standards.  Such factors do not 
appear in this case.  There is nothing exceptional about the 
veteran's left great toe disability, compared to similarly 
situated veterans, and the schedular 10 percent rating which 
has been assigned adequately compensates him for his 
impairment.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Under these circumstances, the appeal must be denied.  The 
preponderance of the evidence is against the claim.




ORDER

Service connection for pes planus is denied.  

A rating in excess of 10 percent for hallux valgus of the 
left great toe is denied.  



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


